SCHEB, Judge
(concurring in part and dissenting in part).
I concur that the second amended complaint filed by appellants/plaintiffs does state grounds for declaratory relief under the trust agreement, the essentials of which are recited in the majority opinion. Sections 87.01 and 87.02, Florida Statutes (now Sections 86.011 and 86.021, Florida Statutes 1975). These statutes, however, do not obviate the requirement that all persons who have or reasonably may have an actual, present, adverse and antagonistic interest in the subject matter must be before the court by proper process or class representation. May v. Holley, 59 So.2d 636 (Fla.1952); Miller v. Miller, 151 So.2d 869 (Fla.2d DCA 1963).
It seems patent to me that this controversy is pregnant with antagonistic interests. From the allegations, it appears the trustee is in the position of making determinations which will, affect two different classes of property owners; i. e., owners of improved and unimproved lots. Among other things, plaintiffs are contending there should be a distinction between the amounts of assessments against the improved and unimproved lots since the trust agreement recites that “a lesser charge is levied and collected on unimproved lots because the owners of such lots do not need and will not use the aforesaid public facilities.”
Accordingly, I dissent from that part of the majority opinion which holds:
“The trustee is presumed to protect the rights of all beneficiaries of a trust. Therefore, we hold that all antagonistic and adverse interests were before the court through the trustee.”
While in many cases the trustee may be in the position to properly protect the rights of all beneficiaries of a trust, cf., Rule 1.210 of Fla.R.Civ.P., the case now before us does not appear to be one of these instances.
Since the plaintiffs’ second amended complaint does state a cause of action, it is my opinion the trial judge should have afforded the plaintiffs an opportunity to bring in “by proper process or class representation” the other antagonistic interests.